Citation Nr: 0638256	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  05-03 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for lumbar strain.  

2.  Entitlement to an initial rating in excess of 10 percent 
for contact dermatitis, skin rash, secondary to amputation of 
the right leg.  


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran had active duty service from June 1998 to 
November 1998, May 1999 to November 1999, January 2000 to 
September 2000, and from March 2003 to August 2004.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2004 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
March 2005 Supplemental Statement of the Case increased the 
veteran's low back rating to 20 percent, and raised the 
contact dermatitis rating to 10 percent.  

During the course of this appeal, the veteran has claimed 
entitlement to separate ratings for his sciatica and right 
hip.  A March 2005 rating decision granted the veteran 
service connection for radiculopathy, right lower extremity 
(also claimed as right hip pain, sciatica).  

The issue of an initial rating in excess of 10 percent for 
contact dermatitis is addressed in the REMAND portion of the 
decision below and is remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

During the time period covered by this appeal, the veteran's 
service-connected low back disorder has not shown ankylosis, 
continuous forward flexion limited to 30 degrees or less, and 
has not demonstrated incapacitating episodes requiring 
bedrest prescribed by a physician and treatment by a 
physician.  




CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for the 
veteran's service-connected low back disorder have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.7, 4.71a Diagnostic Codes 5237, 5243 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION


Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims.

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in September 2004.  
The RO's notice letters (April and June 2004) informed the 
veteran that he could provide evidence to support his claims 
or location of such evidence and requested that he provide 
any evidence in his possession.  The notice letter notified 
the veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency.  He was advised 
that it was his responsibility to either send records 
pertinent to his claim, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also asked to advise VA if there were any other 
information or evidence he considered relevant to this claim 
so that VA could help by getting that evidence.  It is the 
Board's conclusion that the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  The duty to 
notify the veteran was satisfied under the circumstances of 
this case.  38 U.S.C.A. § 5103.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.   This notice must also include the information pertinent 
to the relevant disability rating and an effective date for 
the award of benefits that would be assigned if service 
connection is awarded.  Id.  

In the present appeal, the RO notified the veteran of the 
information and evidence necessary to substantiate the 
original claim for service connection for low back 
disability.  The RO subsequently granted service connection 
for lumbar strain in a September rating decision, assigning a 
10 percent evaluation.  The veteran filed a notice of 
disagreement, asserting that he is entitled to an increased 
rating.  While the veteran was never provided a VCAA letter 
outlining the criteria for substantiating an increased rating 
claim, including the laws regarding degrees of disability or 
effective dates for any grant of service connection, the 
statutory scheme contemplates that once a decision awarding 
service connection, a disability rating, and an effective 
date has been made, section 5103(a) notice has served its 
purpose.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  Further, as the veteran was granted service 
connection and assigned an evaluation and effective date, the 
Secretary had no obligation to provide further notice under 
the statute.  See 38 U.S.C.A. § 5103(a).  Moreover, the 
veteran was provided notice of the regulations for evaluating 
his lumbar spine disability in the November 2004 statement of 
the case and March 2005 supplemental statement of the case 
and has not otherwise argued failure of notice.  As such, any 
defect with respect to the content of the notice requirement 
was non-prejudicial.  See Bernard.  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).

Service and post-service medical records have been obtained.  
The veteran was afforded multiple VA examinations in order to 
assess the severity of his low back disability.  In light of 
the foregoing, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; no 
further assistance to the veteran in developing the facts 
pertinent to the issues on appeal is required to comply with 
the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. 
§ 3.159. 

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected low back disorder warrants 
a higher disability rating.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).
 
In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

Lumbosacral or cervical strain is Code 5237.  Under the new 
general rating formula for diseases and injuries of the 
spine, (for Diagnostic Codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes): with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  A 20 percent evaluation will 
be assigned for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 40 percent evaluation will be 
assigned for unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation will be 
assigned of unfavorable ankylosis of the entire thoracolumbar 
spine. 

Note (1): Evaluate any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  Diagnostic Code 5235, Vertebral fracture or 
dislocation; Diagnostic Code 5236, Sacroiliac injury and 
weakness; Diagnostic Code 5237 Lumbosacral or cervical 
strain; Diagnostic Code 5238 Spinal stenosis; Diagnostic Code 
5239 Spondylolisthesis or segmental instability; Diagnostic 
Code 5240 Ankylosing spondylitis; Diagnostic Code 5241 Spinal 
fusion; Diagnostic Code 5242 Degenerative arthritis of the 
spine (see also diagnostic code 5003); Diagnostic Code 5243 
Intervertebral disc syndrome.  38 C.F.R. § 4.71a, Diagnostic 
Code 5235-5243.

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

When rated based on incapacitating episodes, a 10 percent 
rating is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months.  
A 20 percent rating is warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past 12 months.  A 40 percent rating is warranted when there 
are incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months; and a 60 percent rating is warranted when there are 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  An "incapacitating 
episode" is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  38 
C.F.R. § 4.71a, Diagnostic Code 5243.

His April 2004 VA examination in reporting the veteran's 
medical history showed no weakness, fatigability, decreased 
endurance, incoordination or flare-ups claimed.  Physical 
examination also showed no pain, weakness, fatigability, 
decreased endurance or incoordination.  No neurological 
deficits were noted.  The veteran had range of motion with 
flexion limited to 20 degrees, extension was 15 degrees, 
lateral flexion was 15 degrees, and rotation was 30 to 40 
degrees.  As shown below, these findings appear to be an 
anomaly when compared to the veteran's other VA examinations, 
which showed significantly better range of motion of forward 
flexion.  

Significantly, a June 2004 VA examination revealed that the 
veteran was able to forward flex to 78/90 degrees, extend to 
20/30 degrees with discomfort, lateral bending of the spine 
was 30/30 degrees bilaterally.  Rotation of the spine was 
30/30 degrees with no pain.  The diagnosis was lumbar strain 
with radiculopathy.  During his November 2004 VA examination, 
the veteran claimed he had flare-ups everyday.  Forward 
flexion was 0 to 90 degrees, extension was 0 to 20 degrees, 
left lateral flexion was 0 to 20 degrees, right lateral 
flexion was 0 to 20 degrees, left and right lateral rotation 
was 0 to 20 degrees.  On repetitive movement forward flexion 
was 0 to 70 degrees, extension 0 to 15 degrees, left and 
right lateral flexion 0 to 15 degrees, left and right lateral 
rotation was 0 to 15 degrees.  The veteran had pain and 
stiffness on range of motion measurements.  X-rays found mild 
intervertebral disk space narrowing at L5-S1.  

The veteran's final VA examination of record was in February 
2005.  The examiner in presenting the veteran's history as 
apparently noted by the veteran, indicated that the veteran 
has not been bedridden or had periods of incapacitation.  
Flare occurred with pain escalating to 9 out of 10 on the 
pain scale.  The veteran stated that he had a 30 percent 
additional functional impairment during the flare due to 
pain.  Physical examination showed that the veteran had 
forward flexion of the lumbar spine to be 65/90 with pain and 
tightness at 65 degrees, with repetition flexion increased to 
70 out of 90 degrees.  Extension was 20 out of 30 degrees 
with pain from 10 to 20 degrees, left lateral flexion was 24 
out of 30 degrees with pain from 20 to 24 degrees.  Right 
lateral flexion was 27 out of 30 degrees, left lateral 
rotation was 26 out of 30 degrees with pain from 20 to 26 
degrees.  Right lateral rotation was 22 out of 30 degrees.  
There was no additional functional limitation due to pain, 
fatigue, weakness, or lack of endurance following repetitive 
us.  There was a 30 percent additional functional limitation 
due to flare, which would equate to a limitation of forward 
flexion to 45 degrees.  The examiner noted that the veteran 
has not had incapacitating episodes.  

The medical evidence has not manifested that the veteran is 
entitled to a rating higher than 20 percent for his back 
disorder under Diagnostic Codes 5237 and 5243.  The evidence 
fails to establish that veteran has ankylosis of the lumbar 
spine or forward flexion of the thoracolumbar spine limited 
to 30 degree or less.  The Board finds that the veteran's 
complaints and the aforementioned additional loss of motion 
were considered when the veteran was granted the 20 percent 
rating for his low back disorder.  Indeed, the report of the 
February 2005 examination indicated that during a flare up 
the veteran would experience a 30 percent additional 
functional limitation, which would equate to a limitation of 
forward flexion to 45 degrees.  Application of 38 C.F.R. §§ 
4.40, 4.45, and 4.59 therefore does not provide a basis for a 
rating higher than 20 percent. See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  There is also no evidence that the veteran 
experiences intervertebral disc syndrome resulting in 
incapacitating episodes requiring bedrest prescribed a 
physician and treatment by a physician.  


ORDER

Entitlement to an initial rating in excess of 20 percent for 
the veteran's service-connected lumbar strain is denied.  


REMAND

The veteran's service-connected contact dermatitis, skin 
rash, secondary to amputation of the right leg has been rated 
under 38 C.F.R. § 4.118, Diagnostic Code 7806.  Code 7806 
considers percent of body affected and duration of treatment 
with systemic therapy such as corticosteroids or other 
immunosuppressive drugs.  The medical evidence has shown that 
the veteran has been treated with corticosteroids, such as 
hydrocortisone and Triamcinolone cream, however the time 
duration of such therapy is unclear.  VA treatment records 
from 2005 indicated the veteran had a right stump infection.   
Thus under the circumstances of this case, a VA examination 
is warranted to determine the current severity of his 
service-connected dermatitis and duration of the necessary 
therapy.  

As discussed earlier, during the pendency of this appeal, on 
March 3, 2006, the United States Court of Appeals for 
Veterans Claims issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the Veterans Claims Assistance Act (VCAA) 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  As these questions are involved in the 
present appeal and the case is being remanded, notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) should be 
provided that informs the veteran of evidence that is needed 
to establish both a disability rating and an effective date.  

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be sent a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Obtain the veteran's complete medical 
record from the Prescott VA Medical 
Center since February 2005.

3.  The veteran should be scheduled for 
an appropriate VA examination to 
determine the current nature and severity 
of his service-connected contact 
dermatitis.  It is imperative that the 
claims file be made available to the 
examiner in connection with the 
examination.  The examination should 
include any diagnostic tests or studies 
for an accurate assessment of the 
disorder.  Examination findings should be 
reported to allow for evaluation of the 
disability under 38 C.F.R. § 4.118, Code 
7806.  The examiner should specifically 
comment on the percent of body or exposed 
area affected and on the total duration 
of any systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs that the veteran 
has been on in the past 12 months.  

4.  After completion of the above and any 
other development deemed necessary, the 
RO should review the expanded record and 
determine if the benefit sought can be 
granted.  Unless the benefit sought is 
granted, the veteran should be furnished 
an appropriate supplemental statement of 
the case and be afforded an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


